DETAILED ACTION
In Election reply filed on 02/23/2022, claims 1-20 are pending. Claims 11-20 are withdrawn based on restriction requirement. Claims 1-10 are considered in the current Office Action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Group I; Claims 1-10, drawn to a method, classified in B33Y10/00.
Group II; Claims 11-20, drawn to an additive manufacturing system, classified in B29C64/268.
Applicant’s election of Group I in the reply filed on 02/23/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/23/2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/19/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because the reference character “150” is use to designate radiation in Figure 1B, however, most of the specification (e.g. [0036]- [0038] and [0048]) uses the reference character “160” to represents radiation in Figure 1B.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
[0005], line 4, the phrase “multiple pares are under a variety of printing conditions” should read as “multiple pares are under a variety of printing conditions”,
[0034], lines 12-13, the phrase “the controller 121 in the memory 125 in data 125 data or data sets” should read as “the controller 121 in the memory 125 in data 123 data or data sets” which corresponds to Figure 1A of the application.
[0036], line 6, the phrase “to provide radiation 150 to the target” should read a “to provide radiation 160 to the target” to be consistent with the remaining of the specification.
[0039] and [0040] are directed to Figure 1B, however, Figure 1B does not contains X-ray camera 164 and X-ray source. 
[0039], line 12, the phrase “as the data 123 or as data sets” should read as “as the data 173 or as data sets” which corresponds to Figure 1B.
[0049], line 18, the phrase “after the radiation 110 has been provided” should read as “after the radiation 150 has been provided”.
[0055], line 2, the phrase “then record in the memory 125” should read as “then record in the memory 175”. 
[0055], lines 3-4, the phrase “a local database 130c, provide to an online database 130d” should read as “a local database 180c, provide to an online database 180d”. 
[0065] and [0066] should be one single paragraph.
[0068], line 10, the phrase “between approximately 4.8 and5 milliseconds” should read as “between approximately 4.8 and 5 milliseconds”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “with an image resolution of less than 0.2 milliseconds”. Image resolution is typically described as pixels per inch of an image which does not correspond to the time unit. Thus, the claim is considered as indefinite. For the purpose of the examination, the Examiner is interpreting the limitation as the temporal image resolution which corresponds to [0050] of the instant application. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6, and 8-9 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US 2020/0223146 (“Totzeck et el” hereinafter Totzeck). 
Regarding Claim 1, Totzeck teaches a method for performing sub-surface porosity detection in an additively manufactured part ([0025] and [0027]), the method comprising: 
providing, by a laser radiation source (Figure 2, laser 24), a first radiation to a region of a powder bed along a beam of the first radiation the region of the powder bed being part of a corresponding region of an additively manufactured part (Figure 2, the laser 24 serves to melt the metal powder 21 locally where a layer of the workpiece 22 is to be created, the metal powder 21 then subsequently solidifying [0006]); 
imaging the region of the powder bed while the first radiation is being provided to the powder bed ([0025], analysis of the workpiece occurs during the manufacturing process by means of a combination of infrared thermography and electronic speckle interferometry. Infrared thermography involves using infrared camera to radiate the surface [0084]);
generating data sets indicative of the temperature of the region of the powder bed ([0084, IR camera measures temperature vs time); and 
detecting, from the data sets, a defect signature indicative of the presence of a sub-surface defect in the region of the additively manufactured part ([0085], the temperature differences detected by the infrared camera are evaluated to determine presents of pores).
Regarding Claim 2, Totzeck teaches the method according to claim 1, wherein imaging the region of the powder bed comprises performing infrared imaging of the region of the powder bed using an infrared camera focused down the beam of the first 
Regarding Claim 3, Totzeck teaches the method according to claim 1, wherein imaging the region of the powder bed comprises tracking a hot spot region of the powder bed and performing imaging of the hot spot region of the powder bed, wherein the hot spot region is a region of the powder bed having a temperature above a threshold temperature after receiving the first radiation ([0084], the workpiece is irradiated by a heat source which implies the workpiece layer being irradiated is above the threshold temperature, it means the material undergoes phase change, and the region being irradiated is considered to be a hot spot region. Simultaneously, an infrared camera is used to image the surface).
Regarding Claim 5, Totzeck teaches the method according to claim 1, wherein detecting the defect signature comprises detecting a change in the cooling rate of the region of the additively manufactured part ([0084] and [0085], the change in temperature as the manufactured part is cooled are detected by the infrared camera and evaluated to determine pores).
Regarding Claim 6, Totzeck teaches the method according to claim 1, further comprising performing X- ray imaging ([0041], the test unit comprise an infrared thermography test unit and/or an x-ray test unit) of the region of the additively manufactured part to detect the presence of the defect after the region of the powder bed has received the first radiation (Figure 8, x-ray source 81 and [0088]).
Regarding Claim 8, Totzeck teaches the method according to claim 1, further comprising providing a second radiation to the region of the additively manufactured 
Regarding Claim 9, Totzeck teaches the method according to claim 8, wherein the second radiation re- melts the additively manufactured part to release fluids trapped in the additively manufactured part ([0062], the defective layer is reapplied using corrected process parameter).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0223146 (“Totzeck et el” hereinafter Totzeck).
Regarding Claim 4, Totzeck teaches the method according to claim 3. Totzeck does not explicitly teach wherein the imaging of the hot spot region of the powder bed is 
However, Totzeck teaches that an infrared camera is use to take image of the manufacturing after each layer ([0087]) to measures the temperature of the surface over a period of time ([0094]). The time window of imaging is determined by the cooling time starting with a maximum thermal contrast ([0084]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimized the imaging time required to capture the cooling time of the layer of material to detected the temperature differences to identify the type and position of the defect within the manufactured object ([0085]). See MPEP 2144.05(II)(A).  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0223146 (“Totzeck et el” hereinafter Totzeck) as applied to claim 6 above, and further in view of Real – time monitoring of laser powder bed fusion process using high-speed X-ray imaging and diffraction (“Zhao et al” hereinafter Zhao), as cited in IDS.
Regarding Claim 7, Totzeck teaches the method according to claim 6. Totzeck teaches X-ray scatterometry is used to detected any defects within the manufactured objection, however Totzeck fails to explicitly teach analyzing the X-ray imaging results and the data sets to determine a thermal characteristic of a temperature curve, wherein the thermal characteristic is indicative of the presence of the sub-surface defect.
However, Zhao teaches analyzing the X-ray imaging results and the data sets to determine a thermal characteristic of a temperature curve, wherein the thermal characteristic is indicative of the presence of the sub-surface defect (Page 2-Page 3, 
Totzeck and Zhao are considered to be analogous to the claimed invention because both are in the same field of using real-time X-ray imaging to measures defects within the manufactured object. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the X-ray scatterometry as disclosed by Totzeck by a high-speed X-ray imaging as taught by Zhao to measure the thermal distribution of a layer of material in real time (Page 3). Furthermore, the result of the substitution would have been obvious and predictable. See MPEP 2143 (I)(B).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0223146 (“Totzeck et el” hereinafter Totzeck) as applied to claim 1 above, and further in view of Measurement of process dynamics through coaxially aligned high speed near-infrared imaging in laser powder bed fusion additive manufacturing (“Fox et al” hereinafter Fox), copy provided. 
Regarding Claim 10, Totzeck teaches the method according to claim 1. Totzeck fails to teach wherein the imaging is performed with an image resolution of less than 0.2 milliseconds. 
However, Fox teaches the imaging is performed with an image resolution of less than 0.2 milliseconds (Page 2, methodology, the camera is set with a 31.62 μs exposure time).
Totzeck and Fox are considered to be analogous to the claimed invention because both are in the same field of using real-time infrared imaging to measures 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINWEN (Cindy) YE whose telephone number is (571)272-3010. The examiner can normally be reached Monday - Thursday 8:30 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

XINWEN (CINDY) YE
Examiner
Art Unit 1754



/LEITH S SHAFI/           Primary Examiner, Art Unit 1744